Exhibit 10.2
 
FIRST AMENDMENT TO LEASE AGREEMENT


THIS AMENDMENT (the “First Amendment”) is made effective the 11th day of May,
2015 (the “Effective Date”) by and between Dirk D. Laukien, an Individual
(herein referred to as “Lessor”) and Opexa Therapeutics, Inc. (herein referred
to as “Lessee”) of the following and conditions, and thus:
 
WITNESSETH


WHEREAS, Lessor, as Lessor therein, and Lessee, as Lessee there in known as
Opexa Therapeutics, Inc. (“Lessee”) entered into that certain Lease Agreement
(the “Lease”) effective August 19th, 2005 containing 10,000 Square Feet of net
rentable area in Suite 100 (the “Leased Premises”) in that certain building
known as 2635 Technology Forest Building (the “Building”) located at 2635
Technology Forest, The Woodlands, Texas 77381; and


NOW THEREFORE, Lessor and lessee desire to further amend, modify, and supplement
the Lease as hereinafter set forth:


1.  
Lease renewal for 60 months to be amended to reflect October 1, 2015.

2.  
Base Rent.   Accordingly, the schedule of Base Rent in Paragraph 1 (h) of the
Lease is deleted and replaced with the following:

 

Rental Period   PSF- Rent   Monthly Base Rent CD to month 36   $20.00/PSF  
$16,666.67 37 to month 48   $20.50/PSF   $17,083.33 49 to month 60   $21.00/PSF
  $17,500.00

 
3.  
Renewal Option: Landlord to provide Tenant with two (2) 60 month renewal options
at the current fair market rate value.  Tenant to provide Landlord with nine (9)
months prior written notice to renew.



 EXCEPT as expressly hereby amended, all other terms and conditions of the Lease
and Amendment’s remain in full force and effect.


IN WITNESS THEREOF, the undersigned has caused this First Amendment to the Lease
to be duly executed effective this 11th day of May 2015.
 

LESSOR: LESSEE:
Dirk D. Laukien, an Individual
Opexa Therapeutics, Inc.           By: /s/ Dirk D. Laukien   By: /s/ Neil K.
Warma   Name: Dirk D. Laukien Name: Neil K. Warma       Title: President & Chief
Executive Officer  

 
 